Opinion by
Judge Menoer,
The Dunmore Taxpayers Association and certain taxpayers of the Borough of Dunmore filed a complaint in equity in the Court of Common Pleas of Lackawanna County seeking to enjoin the School District of the Borough of Dunmore and the members of the Board of School Directors (defendants) from im*36plementing the provisions of the 1978-79 Budget Resolution passed by the School Board on June 30, 1978. The defendants filed preliminary objections to this complaint. The trial court concluded that the complaint failed to state a valid cause of action and entered an order, on October 30,1978, sustaining the preliminary objections, and dismissed the complaint. This appeal from that order followed.
We affirm on the opinion of Judge Richard P. Conaboy, written for the Court of Common Pleas of Lackawanna County and filed in that court on October 30, 1978, at No. 18 September Term, 1978, in equity.
Order affirmed.
Order
And Now, this 14th day of December, 1979, the order of the Court of Common Pleas of Lackawanna County, filed October 30, 1978, at No. 18 September Term, 1978, in equity, is affirmed.